— Judgment, Supreme Court, Bronx County, rendered November 19, 1976, convicting defendant of murder in the second degree, manslaughter in the first degree, robbery in the first degree, burglary in the second degree, and criminal possession of a weapon in the fourth degree, and order of said court entered on June 16, 1976 denying defendant’s motion to suppress, unanimously reversed, on the law and as a matter of discretion in the interest of justice, the motion to suppress granted and the case remanded for a new trial (CPL 470.55, subd 1). The appellant was jointly indicted and tried with a codefendant, Maria Rivera. This court in the appeal by said codefendant Rivera reversed the judgment of conviction and ordered a new trial on the ground that the admission into evidence of postindictment statements made by said defendant to the police were improperly admitted into evidence in that the defendant had not knowingly and intelligently waived her right to counsel (see People v Rivera, 66 AD2d 714). This same error was committed with respect to the admission of the instant appellant’s postindictment statement on the trial requiring a reversal of the judgment and a new trial (see, also, People v Settles, 46 NY2d 154). Concur — Kupferman, J. P., Birns, Sandler, Lane and Silverman, JJ.